          Case 2:19-cv-02464-MTL Document 22 Filed 09/03/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Susanne Jane Giusa,                               No. CV-19-02464-PHX-MTL
10                   Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                     Defendant.
14
15            Pursuant to the parties’ Stipulation for Award of Attorney Fees Under the Equal
16   Access to Justice Act (Doc. 21), and good cause appearing,
17            IT IS ORDERED granting the Stipulation for Award of Attorney Fees Under the
18   Equal Access to Justice Act (Doc. 21).
19            IT IS FURTHER ORDERED that Plaintiff is awarded $4,968.57 in attorney fees
20   and no costs, pursuant to the terms of the parties’ Stipulation.
21            IT IS FINALLY ORDERED that if the Commissioner determines that Plaintiff
22   does not owe a debt that is subject to offset under the Treasury Offset Program, and agrees
23   to waive the requirement of the Anti-Assignment Act (31 U.S.C. § 3727(b)), the fees will
24   be made payable to Plaintiff’s attorney. If there is a debt owed under the Treasury Offset
25   Program, the remaining EAJA fees after offset will be paid by check made out to Plaintiff
26   but delivered to Plaintiff’s attorney. See Astrue v. Ratliff, 560 U.S. 586, 589 (2010).
27   \\
28   \\
     Case 2:19-cv-02464-MTL Document 22 Filed 09/03/20 Page 2 of 2



 1       Dated this 3rd day of September, 2020.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           -2-
